Title: From John Adams to Oliver Wolcott, Jr., 26 April 1799
From: Adams, John
To: Wolcott, Oliver, Jr.



Sir
Quincy April 26. 1799

I return the two blank Commissions, signed and am satisfied with the recommendations of Robert Chesley, to succeed his Father.
If a real reformation should take place in Northampton County, in consequence of a consciencious Conviction of their Error & Crime it would be happy: but a cessation of opposition from fear only, may last no longer than the terror.
I am, Sir your most obt.

John Adams